                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CHRISTOPHER MOEHRL, MICHAEL     )
COLE, STEVE DARNELL, VALERIE    )
NAGER, JACK RAMEY, DANIEL       )
UMPA, and JANE RUH, on behalf of)
themselves and all others similarly situated,
                                )
                                )
       Plaintiffs,              )
                                )                     Case No: 1:19-cv-01610
                                )
                                )
v.                              )                     Judge Andrea Wood
                                )
THE NATIONAL ASSOCIATION OF     )
REALTORS, REALOGY HOLDINGS      )
CORP., HOMESERVICES OF AMERICA, )
INC., BHH AFFILIATES, LLC, HSF  )
AFFILIATES, LLC, THE LONG &     )
FOSTER COMPANIES, INC.,         )
RE/MAX LLC, and KELLER          )
WILLIAMS REALTY, INC.,          )
                                )
       Defendants.              )

                                   JOINT STATUS REPORT

        Pursuant to the Court’s Order (Dkt. 185, dated October 2, 2020), Plaintiffs Christopher
Moehrl, Michael Cole, Steve Darnell, Valerie Nager, Jack Ramey, Daniel Umpa, and Jane Ruh,
on behalf of themselves and all others similarly situated (“Plaintiffs”), and Defendants The
National Associate of Realtors®, Realogy Holdings Corp., HomeServices of America, Inc., BHH
Affiliates, LLC, The Long & Foster Companies, Inc., RE/MAX LLC, and Keller Williams Realty,
Inc. (“Defendants”) (collectively, the “Parties”) respectfully submit this Joint Status Report setting
forth the Plaintiffs’ and Defendants’ respective proposed case schedules and informing the Court
as to outstanding issues the Parties wish to discuss at the next status hearing on November 2, 2020.

I.     PROPOSALS FOR CASE SCHEDULE

        Though the Parties met and conferred in good faith to attempt to devise an agreed proposed
case schedule, the Parties were unable to reach agreement on several issues that drive the case
schedule through completion of discovery, class certification, and dispositive motions. Therefore,
the Parties set forth their proposals as follows, and an explanation of the Parties’ respective
positions follows the below table:
      Pltfs’ Event         Pltfs’ Proposed Date        Defs’ Event (if   Defs’ Proposed Date
                                                         different)
Parties serve Rule              11/16/2020                                      Same
26(a) disclosures

Answers                         11/16/2020                                      Same

Parties agree to ESI       12/07/2020, including                              1/8/2021
terms/custodians, or           any dispute re.
submit disputes to         obligation to produce
court                       franchisee discovery


Completion of                   2/26/2021                                     7/01/2021
defendants’
production of
transactional data
responsive to
plaintiffs’ first set of
RFPs (25, 30, 36)


Completion of                   4/09/2021                                     8/01/2021
document
productions
responsive to each
party’s first set of
RFPs

Filing of plaintiffs’           11/12/2021                                    1/15/2022
motions for class
certification and class
expert reports



Filing of defendants’           1/21/2022                                     3/30/2022
responses on class
certification, class
expert reports, and
Daubert motions on
class certification
experts




                                                   2
     Pltfs’ Event       Pltfs’ Proposed Date          Defs’ Event (if       Defs’ Proposed Date
                                                        different)
Filing of plaintiffs’        3/18/2022                                            5/15/22
reply briefs on class
cert; rebuttal class
expert reports;
opposition to
Daubert on
defendants’ class
experts


Filing of defendants’        4/15/2022                                           6/15/2022
Daubert reply on
plaintiffs’ class
experts, Daubert
opposition on
defendants’ class
experts


Filing of plaintiffs’        5/13/2022                                           7/15/2022
Daubert reply on
defendants’ class
experts


                                                    Class Certification            TBD
                                                        Decision
Fact Discovery Closes        6/24/2022                                        45 days > Class
                                                                            Certification (“CC”)
                                                                                    Order
                                                    Filing of Plaintiffs’   90 days > CC Order
                                                       Expert Reports
                                                   Filing of Defendants’    155 days > CC Order
                                                       Expert Reports

                                                    Filing of Plaintiffs’   200 days > CC Order
                                                     Rebuttal to Expert
                                                           Report
Filing of defendants’        8/19/2022                  Filing of all       275 days > CC Order
dispositive motions                                 Dispositive Motions
and merits expert                                  and Daubert Motions
reports




                                               3
     Pltfs’ Event         Pltfs’ Proposed Date          Defs’ Event (if        Defs’ Proposed Date
                                                           different)
Filing of plaintiffs’         10/14/2022                  Filing of all        345 days > CC Order
dispositive motions,                                    Oppositions to
merits expert reports,                                Dispositive Motions
opposition to                                        and Daubert Motions
defendants’ dispositive
motions, Daubert
motions on defendants’
merits experts

Filing of defendants’         11/11/2022              Filing of all Reply      420 days > CC Order
reply in support of                                  Briefs on Dispositive
their dispositive                                    and Daubert Motions
motions, opposition to
Plaintiffs’ dispositive
motions, reply merits
expert reports, Daubert
oppositions on
defendants’ experts,
Daubert motions on
plaintiffs’ merits
experts


Filing of plaintiffs’         12/09/2022
reply in support of
their dispositive
motions, reply expert
reports, Daubert
replies on defendants’
experts, Daubert
opposition on
plaintiffs’ experts
Filing of defendants’          1/9/2023
Daubert replies on
plaintiffs’ experts


                                                      Summary Judgment                TBD
                                                           Decision
                                                      Supplemental Expert             TBD
                                                     Reports if warranted in
                                                     Response to Summary
                                                        Judgment Order



                                                 4
        Pltfs’ Event            Pltfs’ Proposed Date               Defs’ Event (if             Defs’ Proposed Date
                                                                      different)
Final pretrial                         3/3/2023                 Status Conference to            21 days > Summary
conference                                                          set final dates               Judgment Order

Trial                                  4/3/2023                                                          TBD


 II.        PLAINTIFFS’ ARGUMENTS FOR ADOPTION OF PLAINTIFFS’ PROPOSED
            SCHEDULE

         This case has been pending for nearly 19 months. During that time, millions of Americans
 have been subjected to thousands of dollars each in anticompetitive commission rates. Plaintiffs
 propose a schedule that sets realistic deadlines while also ensuring that Plaintiffs are able to obtain
 relief on a timely basis. See Fed. R. Civ. P. 1 (“[The Federal Rules] should be construed,
 administered, and employed by the court and the parties to secure the just, speedy, and inexpensive
 determination of every action and proceeding.”). In contrast, if Defendants’ schedule is adopted,
 this case is unlikely to be tried until 2026 (or later)—more than seven years after it was filed.
 Defendants’ schedule would also result in duplicative briefing and expert submissions, creating
 unnecessary work for the parties and the Court and materially delaying the litigation’s progress.

          Among other shortcomings, Defendants’ proposal fails to take into account that discovery
 in this case is not beginning on a blank slate. Plaintiffs served requests for production on January
 10, 2020, and Defendants responded on February 10, 2020. Document discovery is nearly
 complete in the Sitzer action, where Defendants have already produced over 700,000 documents
 consisting of almost four million pages.1 The vast majority of these documents are already
 available to Plaintiffs here. Additionally, Plaintiffs and the Sitzer plaintiffs jointly participated in
 many (though not all) discovery conferences, and were able to reach agreement on or narrow
 several significant discovery matters. Accordingly, the substantial progress already made in Sitzer
 informs the appropriate schedule here.

         Plaintiffs address below each of the four primary areas on which the Parties disagree: (1)
 the deadline to submit disputes regarding custodians and/or franchisee discovery; (2) the deadlines
 for production of transaction data and documents; (3) whether to set firm deadlines for the close
 of discovery and dispositive motion practice; and (4) the structure and order of merits expert
 reports and dispositive motion deadlines.2

            A.      Custodian/Franchisee Dispute Deadline



 1
     The Sitzer case management schedule is attached as Exhibit A.
 2
   In addition to these broader issues, Plaintiffs object to Defendants’ inequitable proposal to afford Defendants’ class
 certification expert(s) two-and-a-half months to analyze and address Plaintiffs’ expert report(s) and backup, while
 confining Plaintiffs’ expert(s) to a one-and-a-half month period for analyzing and addressing Defendants’ expert
 report(s) and backup. Defendants’ proposed merits report deadlines are similarly problematic.


                                                            5
        The Parties have agreed on the search terms (and, for the HomeServices Defendants, TAR
protocol) to be used in this case.3 The Parties have also largely agreed on non-franchisee
custodians, based on negotiations in Sitzer in which counsel for the Moehrl plaintiffs participated.
Additional individual custodians for Realogy, RE/MAX, and HomeServices still need to be
determined. But the Parties have already begun exchanging proposals and conferring on the
remaining custodians, and Plaintiffs believe six additional weeks—until December 7, 2020—
provides the Parties with ample time to reach resolution (or determine they are at an impasse and
raise any dispute with the Court). Plaintiffs’ proposed timeline would also allow any disputes to
be resolved before the winter holidays, and would provide Defendants more than five months to
collect and review additional custodial documents.

        Plaintiffs also expect to seek through the Corporate Defendants targeted discovery from
certain of their franchisees, based on discovery to date showing that the Corporate Defendants
have possession, custody, or control of their franchisees’ documents. If the Parties cannot reach
agreement on this issue, Plaintiffs intend to seek a prompt resolution from the Court so that
Defendants have sufficient time to produce franchisee documents (or, alternatively, Plaintiffs have
sufficient time to seek such discovery from the franchisees directly). Again, December 7, 2020 is
an appropriate deadline that strikes the balance between giving the Parties time to discuss these
issues and resolving disputes early.

           B.      Document/Data Production Deadline

        As noted above, Defendants have already produced hundreds of thousands of documents
that are relevant to this case. In fact, through these existing productions, NAR and Keller Williams
have substantially completed the custodial productions they would need to make for Moehrl. The
other Corporate Defendants primarily need to supplement their productions with discovery from
the geographic regions at issue in Moehrl. Plaintiffs’ proposed deadlines would reasonably afford
each of the Defendants four months to collect and produce data and five months from the deadline
for resolving ESI terms/custodian disputes to produce documents, consistent with case
management schedules in similar complex antitrust actions.4 In Sitzer, each Defendant largely
completed production of documents for a presumptively larger set of custodians in a span of
approximately six months.

       The limited additional regional- or subsidiary-specific discovery does not warrant
Defendants’ proposed more than nine additional months (for transaction data) or ten months (for
documents responsive to Plaintiffs’ requests served in January 2020). For instance, Keller
Williams has represented that it has already completed its production of transactional data for this

3
    With the limited exception of search terms to be applied to pre-2011 NAR documents.
4
  See, e.g., Scheduling Order No. 2, In re Broiler Chicken Antitrust Litig., No. 16-cv-08637, ECF No. 574 (N.D. Ill.
December 15, 2017) (ordering document production to be completed in seven months in antitrust class action
involving more than 15 corporate defendant families and no prior production from a parallel case); Civil Case
Management Plan, In re GSE Bonds Antitrust Litig., No. 19-cv-01704, ECF No. 169 (S.D.N.Y. May 14, 2019) (setting
a four-month-and-one-week deadline for the production of transactional data and a five-month-and-one week deadline
for substantial completion document productions in a complex antitrust suit with more than a dozen groups of
defendants).


                                                          6
case, and NAR has represented it does not possess relevant transactional data. Moreover, Realogy
and RE/MAX have acknowledged that their transactional data systems are national in scope, and
thus they already understand, and have completed, the same basic process for pulling transactional
data in Sitzer that they will need to use in Moehrl.

       HomeServices claims it is differently situated from the other Defendants and has
represented that it needs nearly a year to complete its document production based on the
decentralization of its regional subsidiaries.5 But even HomeServices has already started producing
documents from many of these subsidiaries in the Sitzer action, including from subsidiaries that
will be at issue in Moehrl—such as BHH Carolinas, Edina Realty, Inc., and Fox & Roach.
HomeServices is also using a TAR protocol that largely automates the document culling process
and greatly expedites the time needed to review documents before production. Additionally,
HomeServices asserts that it will need sufficient time to collect transactional data from multiple
sources. But it has already initiated the investigation into these data sources and identified the
relevant sources. HomeServices fails to explain why any of these sources will “take a team of data
professionals months” to collect the data from these already-identified systems, much less why
they will require more than three-quarters of a year to produce the data.

        Defendants say they cannot agree to a schedule without finalizing the scope of discovery
and resolving any custodian disputes.6 That is not how case schedules work; deadlines are set at
the outset of the case, and the parties proceed to negotiate discovery according to that schedule.
Defendants also contend that their extended discovery deadlines will not cause substantial delay,
because their proposal shortens the time between discovery and class certification briefing. This
unfairly prejudices Plaintiffs, leaving only five or six months to process data, analyze documents,
and conduct depositions before class certification expert reports and briefs are due.

      Put simply, there is no reason to allot nearly a year for document production in a case where
700,000 documents have already been produced. Plaintiffs’ proposal—which still gives
Defendants four more months to produce transaction data, and almost six months to produce
documents—is more than adequate.

         C.       Dispositive Motion Deadlines

       Dispositive motion deadlines should be set now and should not be delayed until after the
Court issues a decision on class certification. Plaintiffs filed their complaint on March 6, 2019.
Even under Plaintiffs’ proposed schedule, the trial date is not until April 3, 2023. Every day of

5
  HomeServices is the only defendant to present specific objections to Plaintiffs’ proposed data and document
production deadlines. If the Court is inclined to grant HomeServices the additional time it seeks, Plaintiffs respectfully
request the Court enter Plaintiffs’ proposed deadlines for the other defendants. This will diminish (though not cure)
the prejudice and delay to Plaintiffs from allowing HomeServices nearly a year to meet its discovery obligations.
6
  HomeServices prematurely uses its briefing on the case schedule to litigate its objections to Plaintiffs’ proposal for
Long & Foster custodians. Given the scope of the litigation, Plaintiffs’ initial proposal for seven Long & Foster
custodians, each of whom occupies a senior position with relevance to this litigation (and two of whom were proposed
by HomeServices), is modest and appropriate. Regardless, negotiations over the scope of custodial discovery are
ongoing, and Plaintiffs will address the issue if and when there is a dispute ready to present to the Court.


                                                            7
delay prejudices Plaintiffs and the putative class: This is an action both for damages and for
injunctive relief, and there are thousands of home sales taking place each day under Defendants’
anticompetitive rules.

         Defendants’ proposal would effectively pause the case a second time until a class
certification decision is issued—causing all progress to halt for an indeterminate period.
Defendants contend that it would be inefficient to proceed to dispositive motion practice until there
is a class certification order. But the more efficient procedure would be to complete discovery and
proceed to dispositive motion practice after class certification briefing is complete, without delay.
Among other things, merits expert discovery and motion practice in Sitzer will occur from October
2021 to June 2022. Plaintiffs’ proposal for Moehrl sets expert discovery to begin shortly thereafter,
in August 2022—at which point Defendants will already have fully briefed potentially similar
merits issues in Sitzer, diminishing their complaints about inefficiencies from not delaying merits
briefing in Moehrl.

        For this reason, courts overseeing antitrust class actions—including the Sitzer Court—
routinely set deadlines for merits expert reports and motion practice that do not depend on the
release of a class certification order. See, e.g., JM Smith Corp. v. Actavis, et al., No. 15-cv-7488,
ECF No. 330 (S.D.N.Y. July 17, 2017); In re Electronic Books Antitrust Litig., No. 12-cv-2826,
ECF No. 71 (S.D.N.Y. June 25, 2012); In re Interior Molded Doors Antitrust Litig., No. 18-cv-
718, ECF No. 72 (E.D. Va. Mar. 18, 2019); In re Ductile Iron Pipe Fittings Direct Purchaser
Antitrust Litig., No. 12-cv-711, ECF No. 234 (D.N.J. Sept. 17, 2015).7 Particularly here, where
there is overlap with the Sitzer action and between class and merits issues, setting deadlines for
both class and merits practice is the more reasonable approach.

        D.       Order of Reports and Motions

        Finally, the Parties disagree about the manner in which expert reports and dispositive
motions should be filed. Plaintiffs’ proposal is two-fold: (i) merits expert reports and dispositive
motions should be served together (as with class certification expert reports and briefs); and (ii)
summary judgment motions and briefs should be staggered to avoid simultaneous cross-motions
that address identical issues and eliminate duplicative briefing.

        First, the interests of efficiency and prompt resolution of this case favor filing merits expert
reports and dispositive motions together. Defendants’ proposal would separate expert reports and
dispositive motion practice, thereby extending the schedule by several months. But this is
unnecessary and inefficient. By placing merits expert reports prior to summary judgment briefing,
Defendants’ schedule creates a significant risk that experts will be required to file sur-rebuttal
reports in order to address new issues raised in summary judgment briefing. (Underscoring its
efficiency, Defendants’ proposal apparently contemplates the possibility that sur-sur-rebuttal
reports will be filed “in Response to [the Court’s] Summary Judgment Order.”)



7
  Defendants cite a handful of contrary cases. In each of those cases, however, no party sought firm merits deadlines
that did not depend on the date of the class certification order.


                                                         8
        Furthermore, by the time expert reports and dispositive motions are filed, Defendants will
have the benefit of Plaintiffs’ complaint, Plaintiffs’ oppositions to their motions to dismiss, full
fact discovery (including document productions and depositions), and class certification expert
reports and briefing. This gives Defendants and their experts a more than ample basis to inform
their decision on which issues to move for summary judgment.

         Second, Plaintiffs’ proposal to stagger summary judgment deadlines eliminates the
significant risk that the parties will file simultaneous, and unnecessarily duplicative, summary
judgment briefs on the same issues. For example, if both Parties move for summary judgment on
the issue of market power, it would be less burdensome on the Court and more efficient for the
Parties to file a total of four briefs (Defendant’s opening brief; Plaintiffs’ combined opposition and
cross-motion; Defendants’ reply; and Plaintiffs’ reply), rather than six (two simultaneous opening
briefs; two simultaneous oppositions; and two simultaneous replies), as would occur under
Defendants’ schedule. In suits like this one, where cross-motions for summary judgment are likely,
courts in this District and many others frequently employ staggered summary judgment briefing
schedules.8 Plaintiffs’ staggered briefing schedule is not only efficient, it is also fair. Plaintiffs
propose that Defendants file the first summary judgment brief (just as Plaintiffs are filing the first
class certification brief). Additionally, in antitrust suits, defendants typically file sweeping
summary judgment motions, while plaintiffs often file overlapping but targeted motions. As a
result, Plaintiffs’ proposed summary judgment briefing schedule would give both Defendants and
Plaintiffs the last word on some issues.

III.     DEFENDANTS’ ARGUMENTS                            FOR        ADOPTION            OF       DEFENDANTS’
         PROPOSED SCHEDULE

        The Parties’ competing schedules present three principal areas of disagreement—(a) the
difficulties Defendants face in producing commission data and new ESI and related documents of
undetermined scope regarding the 20 MLS relevant markets pled in this case; (b) whether expert
discovery and summary judgment motions should occur after a class certification decision has
been rendered, thereby defining the scope of the classes and the remaining issues to be addressed
on the merits; and (c) the order in which expert disclosures, expert depositions, summary
judgment, and Daubert motions should occur. Defendants’ position on these three issues is set out
below.




8
  See, e.g., Minute Entry, Nucap Indus. Inc. v. Robert Bosch LLC, No. 15-cv-02207, ECF No. 1110 (N.D. Ill. Oct. 29,
2018) (“To avoid repetitive briefs, the briefing schedule will comprise four briefs instead of six,” beginning with
“Defendants’ opening motion for summary judgment,” and followed by “Plaintiffs’ combined response and cross-
motion (if any),” “Defendants’ reply on their own motion and response to Plaintiffs’ motion,” and “Plaintiffs’ reply
on their own motion”); Mem. Decision & Order, Rhino Metals, Inc. v. Sturdy Gun Safe, Inc., No. 18-cv-00474, ECF
84 at 5 n.6 (D. Idaho) (“Upon an exhaustive review of hundreds of cases in the District of Idaho over the last 20 years
in which cross motions for summary judgment were filed . . . . [i]n the vast majority of cases, the parties utilized the
court’s preference of staggered, combined briefing”); Minute Order, Babb v. Merisant USA, Inc., No. 06-cv-01383
(N.D. Ill. Feb. 7, 2007) (adopting staggered summary judgment briefing schedule); Minute Order, EPIC v. DOJ, No.
13-cv-1961 (D.D.C. Aug. 18 2014) (adopting staggered summary judgment briefing schedule).


                                                           9
        A.       Sitzer Instructs That Defendants Need More Time to Produce Transactional
                 Data, New ESI, and Other Documents That Plaintiffs Seek.

        The Defendants here have different business models and organizational configurations.
Defendants Keller Williams and RE/MAX have large networks of independently owned and
operated franchise real estate brokers. Defendant Realogy has company-owned brokerages, and
also has contractual relationships with third-party independently owned and operated franchisees.
There are four HomeServices Defendants (“HSDs”)—(i) HomeServices of America (“HSoA”),
the ultimate parent holding company overseeing a network of approximately twenty-four real
estate brokerage subsidiaries (including over forty brands that operate under approximately
twenty-nine different data systems), (ii) and (iii) BHH Affiliates, LLC and HSF Affiliates LLC,
which operate the BHHS franchise network, and (iv) Long & Foster Companies (“L&F”) —the
parent of Long & Foster Real Estate and several other brokerage brands, which was acquired by
HSoA in late 2017. While other Defendants will have differing levels of difficulty complying with
Plaintiffs’ proposed schedule, the HSDs’ situation, with four separate defendant entities, including
one defendant that was not involved in Sitzer (i.e., L&F), best illustrates why Defendants’
proposed deadlines for class discovery and class certification briefing should be adopted.

        At the outset, Plaintiffs single out the date on which initial custodian and other discovery
disputes should be submitted to the Court for special debate. While stating that the case was filed
nineteen months ago (but ignoring the stay of discovery entered in this case), and that discovery is
not beginning anew, Plaintiffs have not articulated what additional custodians or other discovery
they will seek from Defendants pertaining to the additional twenty alleged MLS-relevant-markets
pled in this case that are located in approximately fourteen different states (and the District of
Columbia), as opposed to Sitzer (where only four MLSs in one state are at issue). Accordingly,
Defendants’ schedule contains a more extended date for the submission of disputes because we do
not know what Plaintiffs’ requests for discovery parameters discussed abovewill be or what
information Defendants will need to respond to those disputes. By contrast, if Plaintiffs want to
move to compel the Defendants to produce information in the possession of independently owned
and operated franchisees – as the plaintiffs unsuccessfully did in Sitzer where the court instructed
the plaintiffs to subpoena the franchisees directly pursuant to Rule 45 – the Plaintiffs can meet and
confer with Defendants and move thereafter.

        As Plaintiffs acknowledge, their request for real estate commission-related data, obtained
at as close to a transaction-by-transaction level as possible, will play a central role in this case,
particularly at the class certification stage. For the HSDs, such data is stored in the ordinary course
of business in three main locations: accounting systems, transaction-management systems, and
document repositories. None of these systems is centralized or easily accessible with respect to
the HSDs.

        Rather, the HSDs’ investigation to date—which is preliminary and subject to further
refinement—has revealed a total of twenty-four structured data systems, a cache of physical hard
drives, and multiple caches of paper files, all of which may contain commission-related data and
information potentially relevant to this case.9

9
  As stated, the HSDs’ investigation is still underway. The HSDs do not waive their right to claim that any
data/information source is: inaccessible, unduly burdensome, disproportionate to the needs of the case, or outside of

                                                        10
        Even gaining access to and assessing these data sources will take months. Each data system
is distinct and maintained in a separate location by separate entities using separate personnel.
Many of the software programs are different. Even where they are of the same type, the HSDs’
subsidiaries use the systems in different ways, based on their own procedures for recording
accounting and transaction data. Further, many subsidiaries outsource their accounting and
transaction data information technology work to third-party vendors. And some of the systems
are “legacy” or “offline” systems that may require additional time to process.

        Simply put, these data and information systems are unwieldly and were never designed for
prompt litigation retrieval. It will take a team of data professionals months to collect the required
discovery. This does not include time to process and produce the data. Accordingly, the HSDs
suggest that the Plaintiffs’ proposed February date is not a realistic deadline by which to produce
commission-related transaction-level data. By way of example, in Sitzer, where it was only
necessary to access commission data from two sets of HSD commonly managed subsidiaries
running approximately four data systems, it took approximately six months to identify, analyze,
access, collect, and retrieve that commission data. Plaintiffs’ argument does not properly account
for these issues.

        Regarding the production of ESI and other documents, Plaintiffs have requested broad
email production from seven Long & Foster custodians—separate and apart from the custodians
of the ESI produced to Plaintiffs here from the Sitzer case. These additional custodians are
disproportionate to the needs of the case, given that Plaintiffs here already have received hundreds
of thousands of pages of documents from fifteen HSD custodians, and given that the HSDs are
producing documents regarding market share, market conditions, financial information, training,
and brokerage policy documents from twelve additional non-Missouri based subsidiaries. Yet
Plaintiffs have indicated that they may well seek yet additional custodians and/or additional
documents from these or other subsidiaries doing business in the twenty MLS markets pursuant to
their exceedingly broad document requests. And for that reason Plaintiffs suggestion that it is
unreasonable to allot nearly a year for document production in a case where 700,000 documents
have already been produced is a non sequitur. Plaintiffs are seeking seven new custodians from
Long & Foster alone and will not commit that there will be no additional custodians. At the same
time Plaintiffs may seek and hundreds of thousands more documents from Realogy, RE/MAX and
the HSDs in the new twenty MLS alleged relevant markets at issue in this case.10

        In sum, without knowing the full scope of discovery sought by Plaintiffs and the resolution
of what is likely to be a dispute over custodians, and having experienced the challenges that have
arisen in the similar, but much smaller Sitzer case, with respect to similar types of documents, as
well as the substantial obstacles encountered with trying to collect transactional data from a much

their possession, custody, and control. The HSDs also reserve their right to argue in the future that certain subsidiaries
are wholly or partially improper sources of discovery in this matter for reasons including, but not limited to, binding
arbitration agreements and/or those subsidiaries’ acquisition dates.
10
   Furthermore, in Sitzer, HomeServices spent months negotiating the scope of discovery, in particular narrowing
Sitzer’s similar and overbroad document requests. While the Moehrl Plaintiffs were a party to those negotiations, they
have also reserved their rights to seek a different resolution here as they deem appropriate. This is another example
of a source of potential delay here.

                                                           11
smaller set of information, Defendants cannot agree to the dates sought by Plaintiffs. That said,
Defendants are not seeking a long extension of the proposed schedule. Indeed, Defendants’
proposed schedule only seeks to move the class certification briefing schedule a total of two
months from Plaintiffs’ proposed date of November 12, 2021, to Defendants’ proposed date
of January 15, 2022. Moreover, while commission data and documents are being produced in the
first half of 2021, the Moehrl Plaintiffs can review the millions of pages of documents they have
from the Sitzer case; analyze the millions of transaction-level records produced in Sitzer; and can
participate in the depositions of various Corporate Defendants who are common to both cases and
whose documents already have been produced to them.

        B.       Deadlines For Merits Expert Reports And Dispositive Motions Should Be Set
                 After The Court Rules On Class Certification.

        To promote efficiency for the parties and the Court, the exchange of merit expert reports
and the filing of summary judgment briefs should follow any decision by the Court relating to
class certification. Several judges in this district have used this approach in significant antitrust
class action cases currently pending here. See, e.g., In re Delta Dental Antitrust Litig., 1:19-cv-
06734 (Bucklo, J.) (Dkt. No. 306) (requiring the parties to meet and confer on dates for “filing of
dispositive motions, merits expert discovery, Daubert motions for merits expert reports, motions
in limine, and other final pre-trial matters” within thirty days of the Court’s ruling on a motion for
class certification); In re Local TV Advertising Antitrust Litig., No. 18-cv-06785 (Kendall, J.) (Dkt.
No. 218) (relating plaintiffs’ merits expert disclosure, defendants’ merits expert disclosure, and
motions for summary judgment to time periods after the court makes its class certification
decision). Indeed, lead counsel for Plaintiffs have endorsed such a structure before. See Tichy v.
Hyatt Hotels Corp., No. 1:18-cv-1959 (Pallmeyer, J.) (Dkt. Nos. 108, 152, 170, 175) (setting case
schedule only up to class certification).

        Setting deadlines for merits expert reports and dispositive motions after the Court’s
resolution of Plaintiffs’ class certification motion is prudent because the Court’s decision on class
certification undoubtedly will have a significant impact on the need for, and scope of, merits expert
discovery and summary judgment briefing. For example, if no class is certified, merits expert
reports and summary judgment briefing would be unnecessary or severely truncated. Even if the
Court were to certify a class, the Court’s order might alter the class definition advocated by the
Plaintiffs, thereby impacting the scope and content of merits expert reports and summary judgment
arguments. Setting deadlines that occur at intervals after the Court’s class certification decision,
as Defendants have proposed, will avoid the risk of engaging in unnecessary and expensive
discovery and briefing, and would have no adverse effect on any party.

        Thus, Defendants urge the Court to adopt intervals that proceed from the date of the class
certification decision, as Defendants have suggested in their proposed schedule and as Judge
Kendall did in In re Local TV Advertising Antitrust Litigation, or set a hearing to discuss the timing
of merits expert reports and summary judgment motions after it has resolved the motion, as Judge
Bucklo did last month in In re Delta Dental Antitrust Litigation.11 This is not an unreasonable

11
  If the Court believes that date-specific deadlines are needed at this time, Defendants respectfully submit that the
Court should adopt the sequence of events provided in Defendants proposed scheduling order. As discussed below,
Defendants’ sequence of events, whereby expert discovery (in which Plaintiffs disclose their merits expert first) is

                                                        12
proposal, and Plaintiffs’ suggestion that it would result in a trial no sooner than 2026 is wholly
unsupported.

         C.       Plaintiffs’ Attempt To Require Defendants To Disclose Expert Reports Before
                  Plaintiffs And To Move For Summary Judgment Without Having Plaintiffs’
                  Expert Reports Is Contrary To How All Antitrust Cases Are Litigated And
                  Would Be Enormously Prejudicial To Defendants.

        The sequence of expert disclosures reflected in Defendants’ proposed schedule – i.e.,
Plaintiffs disclosing their expert reports first, followed by Defendants disclosing their expert
reports, and then rebuttal reports that would be followed by simultaneous summary judgment and
Daubert briefing, is the standard and most sensible scheduling progression for antitrust class
actions. See, e.g., In re Local TV Advertising Antitrust Litig., No. 18-cv-06785 (Kendall, J.) (Dkt.
No. 218) (requiring plaintiffs to disclose merits expert first followed by motions for summary
judgment); Sitzer v. The National Association of Realtors, et al., No. 4:19-cv-00332 (W.D. Mo.)
(in antitrust class action alleging similar conduct, the court entered a case management order in
which expert disclosures (with plaintiffs disclosing their experts first) are followed by summary
judgment briefing). Indeed, Plaintiffs’ proposal – that expert discovery proceed in tandem with
summary judgment briefing and that Defendants disclose their experts first – has not been adopted
by any court in the Northern District of Illinois of which Defendants are aware, and for good
reason.

        First, Plaintiffs bear the burden of proof to show the existence of a purported conspiracy
among the Defendants and the various other elements of the antitrust claims they allege. Plaintiffs
also bear the burden to demonstrate antitrust injury and damages. Typically, plaintiffs in these
types of cases rely on their experts to “prove up” one or more elements of their claims. Defendants,
in turn, will likely rely in whole or in part on experts to rebut these claims. But here, Defendants
cannot develop expert opinions to rebut Plaintiffs’ claims (or address Plaintiffs’ experts’
methodologies) in a vacuum without understanding what approach the Plaintiffs’ experts may take:
How are the relevant antitrust markets defined? What is the nature of the conspiracy? Is there
proof that tends to exclude the possibility of independent conduct by the alleged conspirators?
How have the members of the Plaintiff class been injured, and how is that injury quantified? These
are all questions that plaintiffs’ experts in antitrust cases often address, but without Plaintiffs
disclosing their reports first, Defendants’ experts would be shooting in the dark, anticipating but
not responding to, Plaintiffs’ theories.

        For this reason, courts generally require plaintiffs in antitrust cases to disclose their expert
reports first. Defendants are unaware of any antitrust class actions where a court has required the
defendants – who do not bear the burden of proof – to disclose any experts’ opinions before the
party who bears the burden of proof does so.

        Second, Plaintiffs’ suggested schedule – requiring Defendants to file expert reports and
forcing Defendants to move for summary judgment before the theories offered by Plaintiffs’
experts are disclosed – would be especially prejudicial to Defendants, and would waste the Court’s

followed by dispositive motion briefing, is used by practically every other court in the Northern District of Illinois
overseeing an antitrust class action case. See infra Section C.

                                                         13
time and resources, by forcing the Defendants to move on an incomplete record. Defendants’
proposed schedule provides that expert discovery should proceed before summary judgment
briefing begins. Rather than promoting “sur-rebuttals” as Plaintiffs contend, this will ensure that
the summary judgment record is complete before the parties begin presenting argument regarding
whether that record is sufficient to support Plaintiffs’ claims. Expert discovery is, after all,
discovery. If discovery is not complete before summary judgment motions are filed (as in
Plaintiffs’ proposal), the Court’s consideration of those motions is likely to be a waste of judicial
resources because Plaintiffs can simply identify additional summary judgment issues based on
expert discovery, resulting in additional, serial, and unwarranted summary judgment motion
practice.

IV.    DISCOVERY LIMITATIONS

       The Parties agree that any changes to the discovery limitations imposed by the Federal
Rules of Civil Procedure or by the Local Rules will be discussed after the Parties serve their initial
disclosures.

V.     OTHER ISSUES TO DISCUSS AT NOVEMBER 2 HEARING

        The Parties do not have any other disputes to present to the Court at this time. As the
Parties previously informed the Court, they have agreed to meet and confer to try to reach
agreement on a draft proposal for remote deposition protocols. Once the Parties have reached
agreement, they will submit a joint motion to this Court requesting entry of an order regarding
remote deposition protocols, or, if they are unable to agree, will submit motions to this Court
regarding their separate proposals.


Dated: October 26, 2020                                Respectfully submitted,

 /s/ Marc M. Seltzer                                  Counsel for Homeservices of America,
 Marc M. Seltzer                                      Inc., BHH Affiliates, LLC, HSF Affiliates,
   mseltzer@susmangodfrey.com                         LLC, The Long & Foster Companies, Inc.
 Steven G. Sklaver
   ssklaver@susmangodfrey.com                         /s/ Robert D. Macgill
 SUSMAN GODFREY LLP                                   Robert D. Macgill
 1900 Avenue of the Stars, Suite 1400                   robert.macgill@macgilllaw.com
 Los Angeles, California 90067                        Matthew T. Ciulla
 Telephone: (310) 789-3100                              matthew.ciulla@macgilllaw.com
                                                      MACGILL PC
 Matthew R. Berry                                     55 Monument Circle, Suite 1200C
  mberry@susmangodfrey.com                            Indianapolis, IN 46204
 Alexander W. Aiken                                   (317) 721-1253
  aaiken@susmangodfrey.com
 SUSMAN GODFREY LLP                                   Jay N. Varon
 1201 Third Avenue, Suite 3800                         jvaron@foley.com
 Seattle, Washington 98101                            Jennifer M. Keas
 Telephone: (206) 516-3880                             jkeas@foley.com

                                                 14
                                               FOLEY AND LARDNER LLP
Beatrice C. Franklin                           3000 K Street NW, Suite 600
 bfranklin@susmangodfrey.com                   Washington, DC 20007
SUSMAN GODFREY LLP                             (202) 672-5436
1301 Avenue of the Americas
32nd Floor                                     James D. Dasso
New York, NY 10019                              jdasso@foley.com
Telephone: (212) 336-8330                      FOLEY & LARDNER LLP
                                               321 N. Clark St., Suite 2800
Steve W. Berman (Bar No. 3126833)              Chicago, IL 60654
 steve@hbsslaw.com                             (312) 832-4588
HAGENS BERMAN SOBOL SHAPIRO LLP
1301 Second Avenue, Suite 2000
Seattle, WA 98101
Telephone: (206) 623-7292

Daniel Kurowski                                Counsel for Realogy Holdings Corp.
 dank@hbsslaw.com
Whitney Siehl                                  /s/ Kenneth Michael Kliebard
 wsiehl@hbsslaw.com                            Kenneth Michael Kliebard
HAGENS BERMAN SOBOL SHAPIRO LLP                  kenneth.kliebard@morganlewis.com
455 North Cityfront Plaza Drive, Suite 2410    MORGAN LEWIS & BOCKIUS LLP
Chicago, IL 60611                              77 West Wacker Drive
Telephone: (708) 628-4949                      Chicago, IL 60601-5094
                                               (312) 324-1000
Rio S. Pierce
 riop@hbsslaw.com                              Stacey Anne Mahoney
HAGENS BERMAN SOBOL SHAPIRO LLP                 stacey.mahoney@morganlewis.com
715 Hearst Avenue, Suite 202                   MORGAN, LEWIS & BOCKIUS LLP
Berkeley, CA 94710                             101 Park Avenue
Telephone: (510) 725-3000                      New York, NY 10178
                                               (212) 309-6000
Carol V. Gilden (Bar No. 6185530)
 cgilden@cohenmilstein.com
COHEN MILSTEIN SELLERS & TOLL
PLLC                                           Counsel for Keller Williams Realty, Inc.
190 South LaSalle Street, Suite 1705           /s/ Timothy Ray
Chicago, IL 60603                              Timothy Ray
Telephone: (312) 357-0370                        Timothy.Ray@hklaw.com
                                               HOLLAND & KNIGHT LLP
Daniel A. Small                                150 N. Riverside Plaza, Suite 2700
 dsmall@cohenmilstein.com                      Chicago, IL 60603
Kit A. Pierson                                 (312) 263-3600
 kpierson@cohenmilstein.com
Benjamin D. Brown                              David C. Kully
 bbrown@cohenmilstein.com                       david.kully@hklaw.com

                                          15
Robert A. Braun                           Anna P. Hayes
 rbraun@cohenmilstein.com                  anna.hayes@hklaw.com
COHEN MILSTEIN SELLERS & TOLL             HOLLAND & KNIGHT LLP
PLLC                                      800 17th Street NW, Suite 1100
1100 New York Ave. NW, Fifth Floor        Washington, DC 20530
Washington, DC 20005                      (202) 469-5415
Telephone: (202) 408-4600



                                          Counsel for RE/MAX, LLC
                                          /s/ Paula Render
                                          Paula W. Render
                                            prender@jonesday.com
                                          Jeremy J. Gray
                                            jjgray@jonesday.com
                                          Odeshoo Hasdoo
                                            ehasdoo@jonesday.com
                                          Megan E. Ryan
                                            mryan@jonesday.com
                                          JONES DAY
                                          77 W Wacker, Suite 3500
                                          Chicago, IL 60605
                                          (312) 782-3939


                                          Counsel for Defendant
                                          National Association of Realtors®
                                          /s/ Jack Bierig
                                          Jack R. Bierig
                                            jbierig@schiffhardin.com
                                          Robert J. Wierenga
                                            rwierenga@schiffhardin.com
                                          Adam J. Diederich
                                            adiederich@schiffhardin.com
                                          Schiff Hardin LLP
                                          233 South Wacker Drive, Suite 7100
                                          Chicago, IL 60606
                                          312-258-5500 (Phone)
                                          312-258-5600 (Fax)




                                     16
                                 CERTIFICATE OF SERVICE


       I hereby certify that on October 26, 2020, I electronically filed the foregoing with the Clerk
of Court using the CM/ECF system, which will send notice to counsel for all parties that have
appeared in this case.

                                                      /s/     Marc Seltzer
